  Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 1 of 42 PageID #: 4426




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

 RAMACO RESOURCES, LLC,

        Plaintiff,                                Civil Action No. 2:19-cv-00703
 v.
                                                  JURY TRIAL REQUESTED
 FEDERAL INSURANCE COMPANY, and
 ACE AMERICAN INSURANCE
 COMPANY,

        Defendants



             PLAINTIFF RAMACO RESOURCES, LLC’S MEMORANDUM
             IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

       “[A] losing litigant deserves no rematch after a defeat fairly suffered.” Astoria Fed. Sav.

& Loan Ass’n v. Solimino, 501 U.S. 104, 107 (1991). Nevertheless, in this lawsuit, Defendants

Federal Insurance Company (“Federal”) and Ace American Insurance Company (“Ace”)

(collectively, “Defendants”) seek a rematch about an exclusion in Ramaco’s all-risk property

insurance policy. As relevant here, fewer than seven weeks before Ramaco’s loss, a federal court

granted summary judgment against Defendants’ privy on an exclusion identical to the one

Defendants have relied upon to deny Ramaco’s claim. See Copper River Seafoods, Inc. v. Chubb

Custom Ins. Co., No. 3:16-cv-00039, 2018 WL 6220064, at *4–6 (D. Alaska Sept. 19, 2018).

Specifically, the court held that the exclusion—known as “the Rust Exclusion”—was ambiguous

and had to be construed in the insured’s favor. See id. Thus, the Rust Exclusion could be applied

to exclude coverage only for superficial damage, not structural damage. See id.

       Chubb Custom, the insurance company in the Copper River litigation, was Federal’s

wholly owned subsidiary when that litigation began. The Defendants here, Ace and Federal,

employed everyone who ever handled the Copper River claim—both before and after litigation.
  Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 2 of 42 PageID #: 4427




The same in-house counsel—employed first by Federal and now by Ace—managed the Copper

River litigation and manages the instant litigation. And Federal and Chubb Custom, now sister

companies, share claims-handling services, underwriting services, training materials, and in-

house accounting and legal services. In addition, James Hamilton, an Ace vice president, was the

ultimate decisionmaker in Copper River and served as Chubb Custom’s corporate representative

in the litigation before working on Ramaco’s claim. Under any sensible test, Defendants are in

privity with Chubb Custom with respect to Copper River.

       Despite receiving an adverse decision on a word-for-word identical Rust Exclusion not

even two months prior, Defendants proceeded almost immediately to do exactly what the Copper

River court told them they could not do—namely, apply the ambiguous Rust Exclusion against

their insured to exclude coverage for structural damage. And they continue to do so even today.

Even assuming a factual basis supporting corrosion as a sole cause of loss here—which Ramaco

hotly disputes—Defendants’ reliance on the Rust Exclusion is wrong for at least three reasons.

       First, Defendants have admitted that a peril not otherwise excluded from Ramaco’s all-

risk policy—namely, a falling object—caused damage to Ramaco’s building and property. By

virtue of the coverage clause, this damage is covered no matter what caused the object to fall.

       Second, Defendants’ denial violates the dictates of issue preclusion, a “sound and obvious

principle of judicial policy,” Astoria, 501 U.S. at 107, as old as the law itself. In Copper River,

Defendants’ privy—in litigation Defendants controlled—attempted to apply the Rust Exclusion

to deny insurance coverage for structural damage it believed was caused by corrosion. The

insured argued that the Rust Exclusion was ambiguous because it could be read in two ways—

namely, to exclude coverage only as to superficial damage or to exclude coverage for structural

damage as well. The district court agreed, holding that both readings were reasonable and that, as




                                                  2
  Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 3 of 42 PageID #: 4428




a result, Chubb Custom was required to apply the narrower construction in its insured’s favor

(i.e., it could not rely on the Rust Exclusion to deny coverage for structural damage). Defendants

are precluded from relitigating that determination. They, like Chubb Custom before them, must

apply the Rust Exclusion to exclude coverage only for superficial damage. Because Ramaco’s

claim involves structural damage, not superficial damage, the Rust Exclusion does not affect

coverage. The insurance policy Ramaco purchased from Defendants covered the loss all along.

       Third, even setting aside issue preclusion, the Rust Exclusion is ambiguous as a matter of

West Virginia law and must be construed narrowly in Ramaco’s favor. The Rust Exclusion

eliminates coverage for damage caused by or resulting from “rust, oxidation, corrosion, or

discoloration.” Discoloration, of course, can never be a structural issue. The remaining three

features—rust, oxidation, and corrosion—can be either superficial or structural, depending on

severity. The Rust Exclusion can reasonably be read to exclude only superficial damage or to

exclude both superficial and structural damage. The better reading, given the inclusion of

discoloration, is that the Rust Exclusion is limited to superficial damage. In any event, because

two reasonable readings exist, the Rust Exclusion is ambiguous as a matter of law. For that

reason, Defendants were required to apply the provision in their insured’s favor and adopt the

narrower interpretation. Under this analysis as well, the Rust Exclusion was always limited to

superficial damage, and Defendants should have covered Ramaco’s loss from the beginning.

       As such, Ramaco was entitled to coverage irrespective of the resolution of the ongoing

factual dispute regarding whether corrosion did, in fact, cause the silo to fail. Because

Defendants have advanced no other theory of causation, let alone factual support for such a

theory, there is no other exclusionary language that applied to Ramaco’s loss. As a result, the

insurance policy Ramaco purchased from Defendants covered the loss at issue, and Defendants’




                                                 3
     Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 4 of 42 PageID #: 4429




denial of coverage was a breach of the contract. In addition, given the clarity of the applicable

law—particularly the case law precluding Defendants from doing exactly what they did here, not

to mention Defendants’ obligations with respect to ambiguous provisions generally—

Defendants’ conduct violates the duty of good faith and fair dealing, amounts to bad faith, and

violates the West Virginia Unfair Trade Practices Act (“UTPA”). As such, the Court should

grant summary judgment to Ramaco on Counts I, II, and III of its Amended Complaint, see ECF

No. 14, and it should similarly grant summary judgment against Defendants as to their first

through fifteenth affirmative defenses, see ECF No. 30.1 Only damages remain for the jury on

these counts.

                   STATEMENT OF UNDUSPUTED MATERIAL FACTS

1.       Ramaco purchased an all-risk insurance policy from Federal with an effective date of

July 1, 2018. See Exh. 1; Exh. 2 at No. 19.

2.       As such, Ramaco is entitled to coverage for any “direct physical loss or damage” to a

“building” or “personal property” that is “caused by or resulting from a peril not otherwise

excluded.”. See Exh. 1 at FIC_008593; Exh. 2 at No. 20; Chapin Dep. (Exh. 3) at 82:22–83:19.

3.       In their affirmative defenses, Defendants list six policy exclusions—the Acts or

Decisions Exclusion, the Business Errors Exclusion, the Inherent Vice/Latent Defect Exclusion,

the Planning, Design, Materials or Maintenance Exclusion, the Wear and Tear Exclusion, and the

Rust Exclusion. See ECF No. 30 (second through seventh affirmative defenses).



1
  Defendants’ ninth affirmative defense states “Ramaco’s claims are barred, in whole or in part,
to the extent Ramaco seeks payment in excess of any applicable limit of insurance.” ECF No. 30.
Because Ramaco does not seek payment in excess of the limit on its contract claim, summary
judgment should be granted to Ramaco on this affirmative defense. Defendants fifteenth
affirmative defense merely reserves the right to assert additional affirmative defenses. See id.
Because the time for such amendments has long since passed, Ramaco is entitled to summary
judgment on that affirmative defense—to the extent it can be so characterized—as well.


                                                 4
     Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 5 of 42 PageID #: 4430




4.       The Acts or Decisions Exclusion in Ramaco’s policy provides:

         This insurance does not apply to loss or damaged caused by or resulting from acts
         or decisions, including the failure to act or decide, of any person, group,
         organization or governmental body.

         This Acts Or Decisions exclusion does not apply to ensuing loss or damaged caused
         by or resulting from a peril not otherwise excluded.

Exh. 1 at FIC_008604.

5.       The Business Errors Exclusion in Ramaco’s policy provides:

         This insurance does not apply to loss or damage caused by or resulting from errors
         in the:
              altering;
              calibrating;
              constructing;
              developing;
              distributing;
              installing;
              manufacturing;
              maintaining;
              processing;
              repairing;
              researching; or
              testing,
         of part or all of any property.

         This Business Errors exclusion does not apply to:
             loss or damage that results to other covered property; or
             ensuing loss or damage caused by or resulting from a peril not otherwise
                excluded.

Exh. 1 at FIC_008604–05.

6.       The Inherent Vice/Latent Defect Exclusion in Ramaco’s policy provides:

         This insurance does not apply to loss or damage caused by or resulting from
         inherent vice or latent defect.

         This Inherent Vice/Latent Defect exclusions does not apply to:
             loss or damage caused by or resulting from a specified peril; or
             ensuing loss or damage caused by or resulting from a specified peril or
                water.



                                                 5
     Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 6 of 42 PageID #: 4431




Exh. 1 at FIC_008606.2

7.       The Planning, Design, Materials or Maintenance Exclusion in Ramaco’s policy provides:

         This insurance does not apply to loss or damage (including the costs of correcting
         or making good) caused by or resulting from any faulty, inadequate or defective:
              planning, zoning, development, surveying, siting;
              design, specifications, plans, workmanship, repair, construction,
                 renovation, remodeling, grading, compaction;
              materials used in repair, construction, renovation or remodeling; or
              maintenance,
         of part or all of any property on or off the premises shown in the Declarations.

         This Planning, Design, Materials Or Maintenance exclusion does not apply to
         ensuing loss or damage caused by or resulting from a peril not otherwise excluded.

Exh. 1 at FIC_008607.

8.       The Wear and Tear Exclusion in Ramaco’s policy provides:

         This insurance does not apply to loss or damage caused by or resulting from wear
         and tear or deterioration.

         This Wear and Tear exclusion does not apply to ensuing loss or damage caused by
         or resulting from a specified peril or water.

Exh. 1 at FIC_008608.

9.       The Rust Exclusion in Ramaco’s policy provides:

         This insurance does not apply to loss or damage caused by or resulting from rust,
         oxidation, corrosion or discoloration.

         This Rust exclusion does not apply to ensuing loss or damage caused by or resulting
         from a specified peril.

Exh. 1 at FIC_008719.

10.      The Mechanical Breakdown (Other Than Abrupt and Accidental) Exclusion in Ramaco’s

policy—which appears in a separately purchased endorsement—provides:


2
 In Ramaco’s policy, defined terms are bolded. Thus, for example, “specified peril” and “water”
are specifically defined in the policy. Unbolded terms are undefined.


                                                 6
  Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 7 of 42 PageID #: 4432




       This insurance does not apply to loss or damage caused by or resulting from
       mechanical breakdown.

       This Mechanical Breakdown (Other Than Abrupt And Accidental) exclusion does
       not apply to:

       A.     abrupt and accidental breakdown of mechanical or electrical system or
              apparatus which causes direct physical loss or damage to all or part of that
              mechanical or electrical system or apparatus provided the direct physical
              loss or damage becomes manifest at the time of the breakdown that caused
              it.

              Abrupt and accidental breakdown of mechanical or electrical system or
              apparatus does not include

              1.     rust, oxidation or corrosion;
              2.     faulty, inadequate or defective design, plan, specifications or
                     installation;
              3.     failure of mechanical or electrical system or apparatus to perform
                     in accordance with plans or specifications; or
              4.     freezing caused by or resulting from weather conditions; or

       B.     ensuing loss or damage caused by or resulting from a peril not otherwise
              excluded.

Exh. 1 at FIC_008606.

11.    The defined term “mechanical or electrical system or apparatus” means, among other

things, “mechanical or electrical machine or apparatus used for the generation, transmission or

utilization of mechanical or electrical power.” Exh. 1 at FIC_008700.

12.    Ramaco’s policy does not contain an exclusion for falling objects or collapse. See

generally Exh. 1; Nicolaro Dep. (Exh. 4) at 171:16–172:9.

13.    Defendants have no document that defines the otherwise undefined term “ensuing loss or

damage” as used in these exclusions. See Exh. 5 at No. 53; Blake Dep. (Exh. 6) at 110:7–18.

14.    Likewise, Defendants have no document that defines “cause of loss,” “predominant cause

of loss,” or “efficient cause of loss.” Exh. 5 at Nos. 54–56.




                                                  7
    Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 8 of 42 PageID #: 4433




15.     On September 19, 2018, in a case styled Copper River Seafoods, Inc. v. Chubb Custom

Ins. Co., No. 3:16-cv-00039, 2018 WL 6220064 (D. Alaska), the U.S. District Court for the

District of Alaska granted a motion for summary judgment against Chubb Custom concerning

the application of the Rust Exclusion. See Exh. 7 (a certified copy of the opinion).

16.     The language of the Rust Exclusion at issue in Copper River is word-for-word identical

to the Rust Exclusion in Ramaco’s policy. Compare Exh. 7 at 6 (“The Rust Exclusion in total

states: ‘This insurance does not apply to loss or damage caused by or resulting from rust,

oxidation, corrosion, or discoloration.’”), with Undisputed Material Fact (“UMF”) ¶ 9 (“This

insurance does not apply to loss or damage caused by or resulting from rust, oxidation, corrosion

or discoloration.”).3

17.     Specifically, the Copper River court held there are “two reasonable interpretations” of the

Rust Exclusion’s language—one that excludes losses for only superficial damage and one that

excludes losses related to both superficial and structural damage. See Exh. 7 at 7–15.

18.     Because of that ambiguity, the court held that the Rust Exclusion must be interpreted in

the insured’s favor to exclude coverage only for superficial damage. See id. at 15.

19.     The Copper River lawsuit was filed on February 5, 2016. See Exh. 8 .

20.     Prior to the lawsuit, the claims-handling personnel who adjusted the Copper River claim

were employed by Federal. See Rule 30(b)(6) Dep. (Exh. 9) at 331:16–23, 336:20–24.

21.     In January 2016, because of a merger between Chubb and Ace, those claims-handling

personnel became Ace employees. See id. at 337:1–338:8.



3
  Although the court did not mention it in its opinion, the Rust Exclusion in each policy also has
identical “ensuing loss” language: “This Rust exclusion does not apply to ensuing loss or damage
caused by or resulting from a specified peril.” UMF ¶ 9; Exh. 36 at 9 (a certified copy of the
policy at issue in Copper River, which was attached as an exhibit to the cross-motions for
summary judgment and which the court referenced in footnote 28).


                                                 8
  Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 9 of 42 PageID #: 4434




22.    As such, the individuals who handled the Copper River claim and who managed that

litigation were only ever employed by Federal or Ace. See id. at 338:9–12.

23.    At the time the Copper River litigation began, Chubb Custom was Federal’s wholly

owned subsidiary. See Exh. 9 at 339:12–21; Exh. 10.

24.    In October 2017—in the middle of the Copper River litigation—a restructuring occurred

whereby Chubb Custom stopped being Federal’s wholly owned subsidiary. See Exh. 9 at

339:12–16.

25.    Since October 2017, Chubb Custom, Federal, and Ace share common ownership “under

the Chubb INA Holdings Group.” Id. at 339:22–340:13.

26.    The same individual who managed the Copper River litigation—in-house attorney David

Anderson—also manages this litigation. See Exh. 3 at 49:25–50:14; Exh. 9 at 332:8–333:7;

Hamilton Dep. (Exh. 11) at 16:17–17:7.

27.    Since May 8, 2015, “[c]laims generated by Federal or Chubb Custom would have been

handled by the same group of claim individuals.” Exh. 9 at 340:21–23.

28.    Since May 8, 2015, the underwriters for Federal and Chubb Custom policies have been

employed by the same legal entity—currently Ace. See id. at 340:24–341:18.

29.    Federal and Chubb Custom also share in-house legal services, accounting services, and

training materials, all provided by Ace. See id. at 341:19–343:21.

30.    “[T]he various underwriting groups under the Chubb name”—which includes Federal and

Chubb Custom—“are marketed through the same website of chubb.com.” Id. at 344:14–16.

31.    On November 5, 2018, Ramaco suffered a loss stemming from a failure at Silo 1 at its

coal processing plant in Verner, West Virginia. See Exh. 4 at 46:8–12; Exh. 12; Gonsalves Dep.

(Exh. 13) at 33:17–19, 90:8–10; Tarpey Dep. (Exh. 14) at 76:11–78:1.




                                                9
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 10 of 42 PageID #: 4435




32.    The hopper inside the silo detached from the silo wall, fell approximately twenty feet,

and damaged the base of the silo and the conveyor system. See Exh. 4 at 154:12–155:10; Exh. 6

at 124:17–125:8, 126:18–127:1; Magnotta Dep. (Exh. 15) at 128:12–129:2.

33.    The silo and the conveyor system themselves had no corrosion on them. See Exh. 13 at

151:23–153:4 (“I’m not aware of any corrosion at the base of the silo. . . . We’re not aware of

any corrosion on those pieces of equipment [i.e., machinery that operates the belt].”); Exh. 15 at

127:15–128:11 (“I’m not aware of any reports that say the conveyor belt had corrosion. . . . I saw

no evidence of corrosion to a concrete silo.”); Exh. 6 at 124:17–125:8, 126:18–127:1 (similar);

WJE Dep. (Exh. 16) at 187:1–188:11 (same); Exh. 3 at 63:19–64:7 (same).

34.    The physical damage to the concrete silo and conveyor belt were caused by “the hopper

collapsing on top of them.” Exh. 3 at 63:16–18.

35.    At the time of the loss, Ramaco’s all-risk policy was in effect. See Exh. 17 at No. 5.

36.    Ramaco timely filed notice of the loss with Defendants, its insurers, on November 6,

2018. See Exh. 13 at 255:9–256:1; Exh. 18.

37.    After initially being assigned to an independent adjuster named Dan Thornbury who

informed Defendants that Ramaco had suffered a “very large loss” with estimates of $12-15

million per month in business income losses, the claim was reassigned to in-house adjuster Frank

Gonsalves, an Ace employee acting, for this claim, on Federal’s behalf. See Exh. 3 at 60:23–25;

Exh. 11 at 25:19; Exh. 13 at 90:11–21, 96:13–22; Exh. 28 at No. 15.

38.    Ace employed everyone who handled Ramaco’s claim. See Exh. 28 at No. 15.

39.    Mr. Gonsalves also adjusts claims for other entities in the “Chubb Group of Insurance

Companies,” including Chubb Custom. See Exh. 13 at 10:18–12:11.




                                                10
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 11 of 42 PageID #: 4436




40.    On November 12, 2018, Mr. Gonsalves sent a reservation-of-rights letter, informing

Ramaco that Defendants “reserve[d] all rights under the Policy if [their] investigation reveal[ed]

that the property damages were caused by wear and tear and planning, design, materials or

maintenance.” Exh. 19.

41.    Federal hired Glenn Rentschler of Wiss, Janney, Elstner Associates, Inc. (“WJE”), to

assess the cause of Ramaco’s loss. See Exh. 20 at 1.

42.    WJE visited Ramaco’s site on November 14, 2018, November 29, 2018, and December

11, 2018. See Exh. 20.

43.    Dr. Glenn Rentschler was present at all of WJE’s 2018 site visits. See Exh. 21 at 2, 6.

44.    Mr. Gonsalves was present at the first site visit. See Exh. 13 at 265:23–266:2.

45.    Robert Warke was present at the third site visit. See Exh. 21 at 6.

46.    On November 9, 2019, prior to Dr. Rentschler’s first visit, Ramaco—through its agent—

informed Defendants that it “plan[ned] to tear down the damaged silo.” Exh. 12.

47.    Dr. Rentschler’s first site visit—with Mr. Gonsalves present—occurred during the silo’s

demolition, before the crew had reached the embedded ring (i.e., the point of failure). See Exh.

13 at 265:23–266:10; Exh. 16 at 98:2–99:2.

48.    In a report dated January 4, 2019, WJE concluded: “[I]t is our opinion that the collapse of

the conical steel hopper in Silo No. 1 was due to corrosion[.]” Exh. 22.

49.    Prior to that date, WJE had not given Ramaco any instructions about how to preserve the

silo. See Exh. 16 at 204:22–205:12 (agreeing that WJE gave no such instructions prior to May

16, 2019); Exh. 13 at 258:20–259:6.

50.    On January 4, 2019, Mr. Gonsalves communicated internally that:

       The [WJE] report states that corrosion along the rim of the hopper inside the silo
       caused it (the hopper) to collapse. There is damage to the silo, conveyor belt, and



                                                11
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 12 of 42 PageID #: 4437




       the hopper itself. Based off this information I don’t believe the hopper itself is
       covered, but ensuing damage to the silo and conveyor belt are covered. I also
       believe that coverage would be triggered for [business interruption] and [extra
       expense] as we would cover the damages to the silo and conveyor belt.

Exh. 23.

51.    Michael Nicolaro, Mr. Gonsalves’s supervisor, “agree[d] the rust and wear and tear

excludes the hopper” and said Mr. Gonsalves’s January 4, 2019, message “does a nice job of

summing up our coverage here.” Exh. 24.

52.    On January 18, 2019, Mr. Gonsalves sent Ramaco a letter denying the claim in its

entirety. See generally Exh. 20.

53.    The denial letter incorporated WJE’s causation assessment. See id.

54.    The denial letter mentioned three policy exclusions—the Planning, Design, Materials or

Maintenance Exclusion, the Wear and Tear Exclusion, and the Rust Exclusion. See id.

55.    Ramaco disputed the denial by letter on February 1, 2019. See Exh. 25.

56.    WJE then reviewed Ramaco’s February 1 letter and responded: “[O]ur report provides a

definitive conclusion that the failure was the result of corrosion. . . . [C]orrosion of elements at

the hopper-to-embedded plate connection was the cause of the failure. . . . We stand by the

conclusions in our January 4, 2019[,] report that the failure was due to corrosion.” Exh. 26.

57.    Ramaco continued to dispute Federal’s denial of coverage, including at a meeting

between Ramaco and Federal in March 2019, at which WJE and Ramaco’s engineers were

present. See Exh. 27.

58.    Initially, in a draft e-mail to Ramaco, Steven Magnotta said “new information was

discussed” at the March 2019 meeting, see Exh. 29, but the word “new” was removed from the

e-mail eventually sent to Ramaco, see Exh. 30.




                                                  12
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 13 of 42 PageID #: 4438




59.    After that March 2019 meeting, Federal sent to WJE to Ramaco’s site for further

inspection and analysis. See Exh. 30.

60.    Mr. Warke of WJE returned to Ramaco’s site to collect samples from the hopper on May

16, 2019. See Exh. 31 at 1.

61.    In a report dated June 19, 2019, based on analysis of the samples Mr. Warke took in May,

WJE concluded that, of the “plausible mechanism[s]” of failure, “corrosion [was] leading by a

wide margin.” Id. at 3–4.

62.    WJE opined, however, that “a detailed stress analysis would be required to prove beyond

any reasonable doubt that corrosion was a sufficient cause.” Id. at 3; see also Exh. 32.

63.    Accordingly, Defendants commissioned WJE to “conduct a basic non-linear finite

element analysis of the silo for various levels of corrosion-induced thinning of the steel plate and

fillet weld.” Exh. 33 at 1; see also Exh. 34.

64.    In a report dated August 20, 2019, WJE stated: “In conclusion, it is our opinion, to a

reasonable degree of engineering certainty, that the collapse of the conical steel hopper in Silo

No. 1 was due to corrosion[.]” Exh. 33 at 5.

65.    On August 29, 2019, Mr. Gonsalves sent Ramaco a second denial letter. See Exh. 35.

66.    In the second denial letter, Mr. Gonsalves stated: “[B]ased on our investigation into the

facts of the loss, our coverage determination cited in our January 18, 2019[,] letter remains

unchanged.” Id.

67.    From January 4, 2019—when Defendants first determined the cause of loss—to the

present, Defendants have asserted that corrosion, and nothing else, caused Ramaco’s loss. See

Exh. 9 at 173:3–24, 175:8–18; Exh. 2 at No. 27 (“Federal’s factual determination was that the

cause of loss was corrosion. . . . Responding further, a ‘predominant cause’ analysis under




                                                13
    Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 14 of 42 PageID #: 4439




applicable law implies a factual finding that more than one peril caused the loss. To the extent

this request is intended to imply that there was a factual finding of multiple perils causing the

November 5, 2018[,] failure event, it is denied. The above-referenced factual finding was that

corrosion was the sole cause of the November 5, 2018[,] failure event.” (emphasis added)); Exh.

28 at No. 11 (“The suggestion or implication that there was evidence of more than one peril

causing the failure event at Ramaco’s property is false. . . . Defendants respond that the evidence

supported a finding of a single cause of loss, and that cause of loss was corrosion.”).4

68.     In short, at no time did Defendants “determine[] that there’s been any other cause of loss

other than corrosion.” Exh. 9 at 175:17–18.

69.     Defendants have taken the position that Ramaco’s loss was “caused by” corrosion, not

that it was “resulting from” corrosion. See Exh. 20 at 4 (pointing out that “the applicable

coverage forms exclude damage caused by rust”); UMF ¶ 67 (citing discovery responses and

testimony stating that the loss was caused by corrosion, not that it resulted from corrosion).




4
  See also Exh. 13 at 146:24–147:1 (“[T]he sole cause of loss was due to corrosion.”); id. at
205:8–10 (“Our engineer, they inspected, they found that the sole cause of the damage was due
to corrosion.”); id. at 217:18–21 (“[W]e concluded the loss was solely due to corrosion.”); Exh. 4
at 117:17–18 (“It’s my understanding that the sole cause of loss in this case is corrosion.”); Exh.
3 at 66:16–20 (“But if your question is was it our conclusion that the loss was solely due to
corrosion, then the answer to that question is yes.”); id. at 71:3–9 (similar); id. at 104:15–105:3
(“[T]here were no competing causes of losses suggested by [WJE] in this instance. In this
instance, . . . the cause of loss was corrosion.”); Exh. 15 at 127:1–2 (“[I]t was only one kind of
loss, one cause of loss, and that was due to corrosion.”); id. at 150:1–2 (similar); id. at 151:8–9
(similar); id. at 152:21–23 (“[I]t was pretty clear based on the [WJE] reports that the single cause
of loss was corrosion.”); Exh. 6 at 87:13–15 (“The claim was denied because it was determined
that rust or corrosion was the single cause of loss.”); id. at 105:4–8 (“[C]orrosion was the single
and sole cause of loss, the only peril involved[.]”); id. at 123:11–12 (“The single cause of loss
was rust or corrosion.”); id. at 142:21–24 (same); id. at 162:19–163:1 (similar); id. at 170:16–21
(similar); id. at 171:2–10 (“And there was only one peril involved in this case, and that was the
excluded peril of rust or corrosion.”).


                                                 14
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 15 of 42 PageID #: 4440




70.    With respect to Ramaco’s claim, corrosion is not an excluded “latent defect.” Exh. 9 at

270:1–5.

71.    With respect to Ramaco’s claim, corrosion is not an excluded “inherent vice.” Id. at

270:8–12.

72.    With respect to Ramaco’s claim, corrosion is not an excluded “business error.” Id. at

270:13–16.

73.    With respect to Ramaco’s claim, corrosion is not an excluded “act or decision.” Id. at

270:17–22.

74.    Although corrosion “tends to go hand in hand with the possibility that improper

maintenance was a contributing factor” and “further investigation may certainly have revealed

that there was a lack of maintenance . . . that contributed to or caused the loss,” Defendants did

not determine that a lack of maintenance caused Ramaco’s loss. Id. at 270:23–271:4, 271:21–

272:4, 272:22–273:4 (emphases added).

75.    As of August 28, 2020, Defendants believe “there very well may be a maintenance

component to why the corrosion occurred,” id. at 274:21–275:1, and “reserve [their] rights to

assert [the Planning, Design, Materials, or Maintenance Exclusion] to the extent further

investigation determines that there clearly was a maintenance issue that caused or contributed to

the corrosion in this case,” id. at 289:19–290:14 (emphasis added).

76.    Defendants did not determine that a design defect caused Ramaco’s loss and are “not

denying the claim on design.” See id. at 279:3–18, 285:11–17.

77.    As such, “none of the investigation that was performed by Chubb or its retained experts

ha[s] provided information that definitively shows that this [Planning, Design, Materials, or

Maintenance] exclusion applies.” Id. at 291:20–23; see also Exh. 4 at 158:14–18.




                                                15
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 16 of 42 PageID #: 4441




78.    With respect to the Wear and Tear Exclusion, Defendants assert that corrosion “fall[s]

within this particular exclusion” because “[c]ertainly corrosion is deterioration and/or potentially

wear and tear.” Exh. 9 at 291:24–292:10 (emphasis added).

79.    In this respect, Defendants assert that corrosion “could be wear and tear” and “may fall

within wear and tear depending on the facts, or it may not.” Id. at 293:1–20 (emphases added).

80.    Defendants assert only that corrosion “may fall within the meaning of wear of tear,” not

that it definitively does fall within the term. Id. at 293:21–294:5.

81.    Defendants claim corrosion “clearly falls” within “deterioration.” Id. at 294:1–15.

82.    Defendants cannot identify any instance in which corrosion would not be deterioration.

See id. at 294:6–15.

83.    One of the individuals involved in handling Ramaco’s claim—James Hamilton, Ace’s

Vice President, Property Claim Director—was Chubb Custom’s corporate representative in

Copper River. See Exh. 11 at 7:18–22.

84.    In addition, Mr. Hamilton “was ultimately responsible for making the coverage

determination” on the Copper River claim.” Exh. 28 at No. 14.

85.    Although the Rust Exclusion here is word-for-word identical to the one at issue in

Copper River, and although Mr. Hamilton personally wrote the check to the insured after the

court’s decision in that case, Mr. Hamilton made no effort to learn what the court had decided

with respect to the Rust Exclusion in that case when assessing coverage as to Ramaco’s claim.

See Exh. 11 at 7:23–8:4, 8:21–10:24, 12:17–14:20, 15:24–16:16, 17:16–18:8, 23:3–24:8.

86.    Indeed, Mr. Hamilton made no effort to apply his experience in Copper River, a case he

knew involved the interpretation of the Rust Exclusion, to Ramaco’s claim at all. See id. at 8:21–

12:9, 12:17–14:20, 15:24–16:16, 17:16–18:8, 23:3–24:8.




                                                  16
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 17 of 42 PageID #: 4442




87.    Kurt Chapin, Ace’s Chief Technical Officer, is responsible for guiding and training

Defendants’ claims staff regarding how coverage should be analyzed and ensuring they are

updated on relevant legal issues and court cases. Exh. 3 at 7:13–20, 9:8–10:3, 10:25–11:6.

88.    Mr. Chapin, who was consulted on Ramaco’s claim, knew about the Copper River court’s

holding but did not share that information with the claims-handling personnel responsible for

handling Ramaco’s claim. See id. at 11:20–22, 14:22–15:7, 42:5–16, 47:7–21.

89.    Discoloration is purely superficial; it cannot be structural. See Exh. 13 at 272:21–276:6;

Exh. 16 at 192:19–21.

90.    Rust, oxidation, and corrosion can be either superficial or structural, depending on their

severity. See Exh. 16 at 192:22–193:22.

91.    Mr. Gonsalves did not analyze whether Ramaco’s loss was covered as a machinery

breakdown. See Exh. 13 at 254:16–24; Exh. 3 at 64:25–65:3.

92.    “[T]he conveyor belt system . . . fall[s] within the definition of a mechanical or electrical

system or apparatus.” Exh. 3 at 126:20–127:1; see also Exh. 11 at 99:16–100:16; Exh. 16 at

186:4–187:13.

93.    The claim file does not include any mention of Defendants’ analysis of coverage as a

machinery breakdown, although Mr. Nicolaro testified such analysis occurred. See Exh. 4 at

204:20–207:9.

94.    Defendants do not maintain a list of complaints made against them concerning their

claims-handling conduct. See Exh. 37 at RFP No. 12; Exh. 38 at 2.

                           SUMMARY JUDGMENT STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment is appropriate if the

pleadings and evidence before the court show no genuine dispute of any material fact and that




                                                17
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 18 of 42 PageID #: 4443




the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the moving party demonstrates the

absence of a triable issue of material fact, the burden shifts to the non-moving party to present

specific facts showing that there is a genuine issue of material fact for trial. See Fed. R. Civ. P.

56(c); Celotex, 477 U.S. at 324. The opposing party must provide “more than a scintilla of

evidence—and not merely conclusory allegations or speculation—upon which a jury could

properly find in its favor.” Design Res., Inc. v. Leather Indus. of Am., 789 F.3d 495, 500 (4th Cir.

2015) (citations and quotations omitted).

       “[T]he mere existence of some alleged factual dispute . . . will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986) (emphases

added). “Only disputes over facts that might affect the outcome . . . will properly preclude the

entry of summary judgment.” Id. at 248. “Factual disputes that are irrelevant or unnecessary will

not be counted.” Id. In addition, a dispute is “genuine” only when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. Finally, “[t]he moving party

is entitled to judgment as a matter of law when the non-moving party fails to make an adequate

showing on an essential element for which it has the burden of proof at trial.” News & Observer

Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d 570, 576 (4th Cir. 2010).

                                            ARGUMENT

I.     THE PORTION OF RAMACO’S LOSS “CAUSED BY” THE FALLING HOPPER
       WAS COVERED BY VIRTUE OF THE COVERAGE CLAUSE.

       Pursuant to the policy, Ramaco is entitled to coverage for any “direct physical loss or

damage” to a “building” or “personal property” that is “caused by or resulting from a peril not

otherwise excluded” from the policy. UMF ¶ 2. Critically, this coverage clause uses the same



                                                  18
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 19 of 42 PageID #: 4444




causation formulation—“caused by or resulting from”—as all the exclusions Defendants have

ever cited to deny coverage. See UMF ¶¶ 3–10. These identical (and undefined) phrases,

appearing in the same policy, must have the same meaning, and “caused by” and “resulting

from” must themselves mean different things (or else one is surplusage). The most natural read is

that “caused by” refers to a direct cause (i.e., the link closest to the damage in the chain of

causation), while “resulting from” identifies more remote causes up the chain.

       Here, Defendants agree that damage to the silo and conveyor system were “caused by”

the falling hopper. See UMF ¶¶ 32–34. They agree that, based on the generally understood

definition “of the word ‘peril,’ [a] falling object could be a peril if it causes damage.” Exh. 4 at

168:19–169:1. And they further agree that falling objects are not excluded by Ramaco’s policy.

See UMF ¶ 12.

       By the policy’s plain language, the separate items of damage to the silo and conveyor

system are covered because they were “caused by . . . a peril not otherwise excluded.” UMF

¶¶ 1–2. Having admitted that a non-excluded peril caused the items of damage to the silo and

conveyor belt, see UMF ¶¶ 32–34, the analysis as to those items is over. The damage caused by

the falling object is covered by virtue of the coverage clause, see UMF ¶ 2, as is the resulting lost

business income and extra expense. As such, Defendants’ coverage denials breached the

contract, and Ramaco is entitled to summary judgment on Counts I and II and on Defendants’

first through twelfth, fourteenth, and fifteenth affirmative defenses.

II.    EVEN NOTWITHSTANDING THE ABOVE, DEFENDANTS’ RELIANCE ON
       EXCLUSIONS BREACHED THE CONTRACT.

       Under West Virginia law, Defendants bear the burden of proving of any policy

exclusions. See, e.g., State Auto. Mut. Ins. Co. v. Alpha Eng’g Servs., Inc., 542 S.E.2d 876, 879

(W. Va. 2000) (“When an insurance company seeks to avoid . . . its duty to provide coverage,



                                                  19
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 20 of 42 PageID #: 4445




through the operation of a policy exclusion, the insurance company bears the burden of proving

the facts necessary to trigger the operation of that exclusion.”); See Murray v. State Farm Fire &

Cas. Co., 509 S.E.2d 1, 8 (W. Va. 1998) (“When . . . the insurance company seeks to avoid

liability through the operation of an exclusion, the insurance company has the burden of proving

the exclusion applies to the facts of the case.”). Indeed, Defendants acknowledged this reality.

See, e.g., Exh. 3 at 83:17–19 (“As with any all-risk policy, the burden is on the insurer to

determine whether or not an exclusion applies.”).

       Here, even assuming corrosion caused the hopper to detach from the silo (which Ramaco

disputes), Defendants cannot meet their burden for several reasons. First, Copper River

precludes them from relying on the Rust Exclusion to deny coverage for anything but superficial

damage. Because Ramaco’s loss was structural, it was covered. Second, the Rust Exclusion is

ambiguous as a matter of West Virginia law and must be construed in Ramaco’s favor. Under

this analysis as well, the Rust Exclusion concerns only superficial damage, and Ramaco’s loss

was covered. Third, having determined that Ramaco’s loss involved the “single peril” of

corrosion, Defendants cannot apply any other exclusion to bar coverage. Fourth,

Mr. Gonsalves’s inconsistent view regarding the meaning of “ensuing loss” demonstrates that the

term is ambiguous and must also be construed in Ramaco’s favor. The correct construction

demonstrates that Defendants’ investigatory failures deprived Ramaco of multiple avenues to

coverage. Defendants’ misinterpretations of the policy also create meaningless surplusage.

       As such, Ramaco is entitled to summary judgment on Counts I and II of the Complaint

and on Defendants’ first through twelfth, fourteenth, and fifteenth affirmative defenses.




                                                 20
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 21 of 42 PageID #: 4446




       A.      Copper River Precludes Defendants’ Effort to Relitigate the Rust Exclusion’s
               Meaning and Application.

   “Collateral estoppel or issue preclusion forecloses the relitigation of issues of fact or law that

are identical to issues [that] have been actually determined and necessarily decided in prior

litigation in which the party against whom [issue preclusion] is asserted had a full and fair

opportunity to litigate.” Ramsay v. U.S. I.N.S., 14 F.3d 206, 210 (4th Cir. 1994) (internal

quotation marks and citation omitted). Here, West Virginia’s issue preclusion rules apply. See,

e.g., LaRosa v. Pecora, No. 1:07CV78, 2009 WL 1457739, at *2 (N.D. W. Va. May 21, 2009).

West Virginia applies the doctrine of issue preclusion when four elements are present:

       (1) The issue previously decided is identical to the one presented in the action in
       question; (2) there is a final adjudication on the merits of the prior action; (3) the
       party against whom the doctrine is invoked was a party or in privity with a party to
       a prior action; and (4) the party against whom the doctrine is raised had a full and
       fair opportunity to litigate the issue in the prior action.

State v. Miller, 459 S.E.2d 114, 120 (1995). Here, all elements are satisfied, and Defendants are

precluded from relitigating whether they can apply the Rust Exclusion to deny claims for

structural damage.

               1.      Copper River resolved issues identical to the ones disputed here—
                       whether the Rust Exclusion is ambiguous and whether it applies to
                       structural damage.

       In Copper River, the U.S. District Court for the District of Alaska examined the exact

Rust Exclusion at issue in this case. The two contractual provisions are word-for-word identical.

See UMF ¶ 16. And there, as here, “[t]he parties’ dispute center[ed] on the meaning of the four

words in the Rust Exclusion—rust, oxidation, corrosion, or discoloration—and whether the

provision applies to only superficial damage as [the insured] contends, or includes structural

damage as [the insurer] contends.” Copper River, 2018 WL 6220064, at *3. In addition, here, as

there, the parties disagree about whether the Rust Exclusion is ambiguous. If the Rust Exclusion



                                                 21
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 22 of 42 PageID #: 4447




applies only to superficial damage, Defendants cannot invoke it to deny Ramaco’s claim. If it

also applies to structural damage, however, it is at least possible—if Defendants carry their

burden to prove that corrosion was the sole cause of loss here—that it could exclude those items

of damage caused by corrosion. Thus, the issues presented here are identical to the ones litigated

in Copper River. Indeed, it is difficult to imagine more closely aligned issues.

               2.      The Copper River decision was a “final adjudication on the merits.”

       Copper River resolved both questions identified above, holding that the Rust Exclusion

was ambiguous and that it must be applied to exclude only superficial damage, not structural

damage. Id. at *6; UMF ¶¶ 15–18. Thus, it granted summary judgment to the insured on the Rust

Exclusion affirmative defense. See id. Pursuant to Alaska law, the court analyzed the question by

reference to four factors: (1) the provision’s language, (2) other policy provisions, (3) extrinsic

evidence, and (4) case law about similar provisions. Copper River, 2018 WL 6220064, at at *4.

       With respect to the first factor, the court held that three of the terms included in the Rust

Exclusion—namely, rust, oxidation, and corrosion—could refer either to superficial damage only

or “could also include structural damage.” Id. As to the fourth term, however, the court noted

that discoloration “is entirely based on a change of appearance of an object and therefore cannot

be more than superficial damage.” Id. The presence of “discoloration” in the Rust Exclusion—as

“one of only four listed conditions in the exclusion”—“suggests that the remaining three terms

likewise could also reasonably be read to only apply to superficial damage.” Id.

       With respect to the second factor, the court held that Chubb Custom’s broader

interpretation was inconsistent with another policy provision. Id. at *5 (“[Chubb Custom’s]

broader interpretation of the Rust Exclusion . . . would make the Hidden Decay provision

obsolete because there would never be an instance where hidden corrosion or decay would be




                                                 22
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 23 of 42 PageID #: 4448




present sufficient to trigger the Hidden Decay provision while also escaping the Rust

Exclusion.”). The narrower only-superficial-damage-is-excluded interpretation, however,

“preserve[d] the operation of each provision in the policy.” Id. As discussed below, see infra at

Part II.D.3, Defendants’ interpretation of the Rust Exclusion is similarly inconsistent with a

provision in Ramaco’s policy—namely, the Mechanical Breakdown Exclusion.

       For the third and fourth factors, the court explained that “[n]either party . . . introduced

extrinsic evidence” and that “there [were] no other cases with identical or similar language to the

Rust Exclusion.” Id. at *6. In conclusion, the court held that “there [were] two reasonable

interpretations of an insurance policy,” rendering it ambiguous as a matter of law, which in turn

meant the court was required to “construe the policy in favor the insured.” Id. As such, the court

held that the Rust Exclusion must be limited to exclude only superficial damage. See id. Having

done so, it declared “there is no excludable cause still at issue.” Id. at *8 & n.61.

       The Copper River decision conclusively resolved Chubb Custom’s Rust Exclusion

affirmative defense in its entirety. See UMF ¶¶ 15, 17–18. Under West Virginia law, this

decision is “final” and entitled to preclusive effect. See, e.g., Neiswonger v. Hennessey, 601

S.E.2d 69, 73 (W. Va. 2004) (holding that a grant of partial summary judgment was a “final

adjudication on the merits” of the issues decided therein). And giving the decision preclusive

effect accords with treatment by courts throughout the Fourth Circuit. See, e.g., Saudi v. Ship

Switzerland, S.A., 93 Fed. App’x 516 (4th Cir.2004) (holding that a previous grant of partial

summary judgment that allowed three causes of action to move forward was “clearly . . . a final

decision on the merits”); Intellectual Ventures I LLC v. Capital One Fin. Corp., No. PWG-14-

111, 2015 WL 5201356, at *6 (D. Md. Sept. 4, 2015), aff’d in part, 850 F.3d 1332 (Fed. Cir.

2017) (collecting cases and holding that a grant of partial summary judgment was a “final order




                                                  23
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 24 of 42 PageID #: 4449




for purposes of issue preclusion” because it provided a “comprehensive analysis” of the

questions and “fully resolved the issues” related to a particular claim).

               3.      Defendants were in privity with Chubb Custom, the defendant against
                       whom summary judgment was granted in Copper River.

       “The concept of privity . . . is difficult to define precisely but the key consideration for its

existence is the sharing of the same legal right by parties allegedly in privity, so as to ensure that

the interests of the party against whom preclusion is asserted have been adequately

represented.” Blake v. Rubenstein, No. CV 2:08-0906, 2016 WL 5660355, at *10 (S.D. W. Va.

Apr. 5, 2016), report and recommendation adopted, 2016 WL 5661233 (S.D. W. Va. Sept. 28,

2016). As the Fourth Circuit has explained:

       There are three generally recognized categories of non-parties who will be
       considered in privity with a party to the prior action and who will therefore be
       bound by a prior adjudication: (1) a non-party who controls the original action;
       (2) a successor-in-interest to a prior party; and (3) a non-party whose interests were
       adequately represented by a party to the original action.

Martin v. Am. Bancorporation Ret. Plan, 407 F.3d 643, 651 (4th Cir. 2005) (emphases added).

Put somewhat differently:

       To determine whether two parties are in privity, the relevant question is whether it
       is proper for one to be bound by the prior judgment against the other. Preclusion is
       fair so long as the relationship between the nonparty and a party was such that the
       nonparty had the same practical opportunity to control the course of the proceedings
       that would be available to a party.

Blake, 2016 WL 5660355, at *10 (internal quotation marks and citations omitted); Whitehead v.

Viacom, 233 F. Supp. 2d 715, 721 (D. Md. 2002), aff’d, 63 Fed. App’x 175 (4th Cir. 2003)

(“Defendant clearly had an interest in the subject matter of the earlier litigation since Defendant

owns Paramount, which was the defendant in the earlier suits.”).

       Given these standards, parent companies and wholly owned subsidiaries are in privity, as

are sister companies. See, e.g., Dunlap v. Cottman Tramsmissions Sys., LLC, 689 Fed. App’x



                                                  24
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 25 of 42 PageID #: 4450




188, 189 (4th Cir. 2017) (holding that “two companies, both wholly owned subsidiaries of the

same company, are in privity with one another” and collecting relevant cases); Meisner v.

Zymogenetics, Inc., No. 3:15-CV-3523-CMC, 2016 WL 4858741, at *4 (D.S.C. Sept. 15,

2016), aff’d, 697 Fed. App’x 218 (4th Cir. 2017) (“A relationship between a parent and a wholly-

owned subsidiary is sufficiently close to justify the application of res judicata.” (citations

omitted)); Whitehead, 233 F. Supp. 2d at 721 (same); Caperton v. A.T. Massey Coal Co., 679

S.E.2d 223, 264 (W. Va. 2008), rev’d and remanded on other grounds 556 U.S. 868 (2009)

(“A.T. Massey Coal Company is in privity with its subsidiary Wellmore, as are the remaining

Massey Defendants, who are also subsidiaries of Massey and sister corporations to Wellmore.”).

       Here, there is no good-faith argument against privity. When the Copper River litigation

began, Chubb Custom was Federal’s wholly owned subsidiary. See UMF ¶ 23. During the case,

they became sister companies. See id. ¶¶ 24–25. Moreover, that litigation was managed by the

same individual who manages this litigation. See id. ¶ 26. In addition, everyone who handled the

claim that resulted in the Copper River litigation was employed by Defendants here. See id.

¶¶ 19–22. In other words, no one who ever worked on the claim or the litigation was ever

actually an employee of Chubb Custom. And one of the individuals involved in adjusting

Ramaco’s claim—James Hamilton—was “ultimately responsible for making the coverage

determination” in Copper River. Id. ¶ 84. As summarily stated by Defendants’ Rule 30(b)(6)

representative, there is “no separation within the claims department,” between Defendants and

Chubb Custom. Exh. 9 at 349:19–21. Defendants here plainly “control[led] the original action”

and had their interests “adequately represented” in a manner sufficient to establish privity. See

Martin, 407 F.3d at 651; Blake, 2016 WL 5660355, at *10. Defendants’ interests in Copper




                                                 25
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 26 of 42 PageID #: 4451




River are unmistakable and beyond reasonable dispute, particularly since everyone who ever

touched the claim or case was employed only by Defendants. See UMF ¶¶ 20–22.

        If those facts were not enough, Federal and Chubb Custom also share underwriting

services, in-house legal services, accounting services, and training materials. See id. ¶¶ 28–29.

Any claims generated on their polices are handled by the same individuals. See id. ¶ 27. Indeed,

Mr. Gonsalves, an Ace employee and the adjuster here, regularly handles claims generated on

Federal’s and Chubb Custom’s policies. See id. ¶¶ 37, 39. The two entities are largely treated as

one, equal members of the Chubb Group of Insurance Companies. There are undoubtedly

difficult calls when it comes to privity among companies; this case is not among them.

                4.      Defendants had a full and fair opportunity to litigate the issues
                        decided in Copper River.

        In West Virginia, “collateral estoppel mandates that the facts, the legal standards, and the

procedures be identical and that the party against which the doctrine is asserted has had a full and

fair opportunity to litigate the issue.” Abadir v. Dellinger, 709 S.E.2d 743, 748–49 (W. Va.

2011). “In other words, the central inquiry on collateral estoppel is whether a given issue has

been actually litigated by the parties in the earlier suit.” Id. at 749.

        Before the issues were decided in Copper River, Chubb Custom—through litigation

efforts managed by Defendants, see UMF ¶ 26—had a full and fair opportunity to obtain relevant

discovery and to present any evidence or argument in support of its position. Indeed, the issues

were resolved at summary judgment, more than two years after the case was filed, after both

parties had fully participated in the discovery process and submitted a full complement of

briefing. See, e.g., Copper River, 2018 WL 6220064, at *1 & n.3.

        And the relevant legal standards governing that case are identical to the ones here.

Compare id. at *3 (“An insurance policy is generally construed in such a way as to honor a lay



                                                   26
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 27 of 42 PageID #: 4452




insured’s reasonable expectations. In other words, the objectively reasonable expectations of

applicants regarding the terms of insurance contracts will be honored even though painstaking

study of the policy provisions would have negated those expectations. Thus, where there are

ambiguities in an insurance policy, they are to be construed in favor of the insured. Alaskan

courts find that ambiguities only exist when there are two or more reasonable interpretations of

particular policy language.” (internal quotation marks omitted)), with Murray, 509 S.E.2d at 6

(“[W]henever the language of an insurance policy provision is reasonably susceptible of two

different meanings . . . , it is ambiguous. It is well settled . . . that ambiguous terms in insurance

contracts are to be strictly construed against the insurance company and in favor of the insured.”

(citations omitted)); id. at 14 (“[T]he objectively reasonable expectations of applicants and

intended beneficiaries regarding the terms of insurance contracts will be honored even though

painstaking study of the policy provisions would have negated those expectations.”).

        There is no question that the questions were “actually litigated” in Copper River and that

Chubb Custom, in litigation fully controlled by these Defendants, was given a “full and fair

opportunity” to litigate them. It simply lost.

                           *                       *                       *

        Defendants are precluded from applying the Rust Exclusion in a manner inconsistent with

Copper River. As such, Ramaco is entitled to summary judgment on Defendants’ sixth

affirmative defense and to associated declaratory relief (Count I).

        B.      Even if Defendants Are Permitted to Relitigate the Rust Exclusion, It Is
                Ambiguous as a Matter of Law and Must Be Construed in Ramaco’s Favor.

        A policy’s language is ambiguous when it “is reasonably susceptible of two different

meanings.” Murray, 509 S.E.2d at 6. Ambiguous terms “are to be strictly construed . . . in favor

of the insured.” Id. In determining whether a provision in an insurance contract is ambiguous,



                                                  27
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 28 of 42 PageID #: 4453




West Virginia courts consider how other courts have resolved the question. See, e.g., id. at 9 &

n.6 (finding it relevant that a majority of courts addressing the provision at issue had found it to

be ambiguous). In addition, West Virginia courts apply the doctrine of ejusdem generis, whereby

“the general words [in a contract] will be limited in their meaning or restricted to things of like

kind and nature with those specified.” Id. Likewise, West Virginia courts apply the doctrine of

noscitur a sociis, whereby a term is “known from its associates” such that a word’s meaning

“may be known from the meaning of accompanying specific words.” Id.

       Here, and largely for the reasons outlined in Copper River, the Rust Exclusion is

ambiguous under West Virginia law. In particular, three terms—rust, oxidation, and corrosion—

could, in theory, apply to either structural or superficial issues, UMF ¶ 88, while the fourth

term—discoloration—is applicable only to superficial issues, id. ¶ 87. As such, there are two

reasonable readings of the provision, a narrower one that excludes coverage only as to superficial

damage and a broader one that excludes coverage as to both superficial and structural damage.

That Copper River analyzed this exact provision and held it was ambiguous, and no court has

held otherwise, is highly persuasive and would be considered as such by West Virginia courts.

Moreover, when presented with a discovery request that included both “rust” and “corrosion”—

as the Rust Exclusion does here, see UMF ¶ 9—Defendants objected that the request “identifies

various synonyms . . . , including without limitation ‘rust’ and ‘corrosion,’ which makes the

interrogatory unintelligible, vague, and ambiguous.” Exh. 28 at No. 11. The Rust Exclusion is

likewise “unintelligible, vague, and ambiguous.” These ambiguities resolve the matter in

Ramaco’s favor, as ambiguities in the policy must be strictly construed against Defendants.

       The doctrines of ejusdem generis and noscitur a sociis further support this construction of

the Rust Exclusion. Indeed, Copper River reached this exact conclusion. See Copper River, 2018




                                                 28
    Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 29 of 42 PageID #: 4454




WL 6220064, at *4 & n.44 (pointing to ejusdem generis as a reason to construe the Rust

Exclusion to apply only to superficial damage). Discoloration, by its very nature, can be

superficial only. Defendants and their investigator admitted as much. See UMF ¶ 87. Because

rust, oxidation, and corrosion (i.e., terms that could theoretically apply to superficial or structural

damage) are located alongside discoloration (i.e., a term that can apply only to superficial

damage), the Rust Exclusion is best read to apply only to superficial damage.

        Thus, assuming Defendants can relitigate the point, the Rust Exclusion is ambiguous and

excludes coverage only as to superficial damage. Once again, Ramaco is entitled to summary

judgment on Defendants’ sixth affirmative defense and to associated declaratory relief (Count I).

        C.     Having Determined that Corrosion Was the “Only Peril” and “Sole Cause”
               Involved in Ramaco’s Loss, Defendants Cannot Rely on Any Other
               Exclusionary Language in the Policy.

        “Under an all-risk policy, recovery is allowed for all losses arising from any fortuitous

cause, unless the policy contains an express provision excluding the loss from coverage.” See

Murray, 509 S.E.2d at 7. For exclusionary language to apply to a loss, “[t]he excluded peril itself

must be the efficient proximate cause of the loss.” Id. at 15. Here, according to Defendants,

corrosion was the “only peril” and “sole cause” involved in Ramaco’s loss. See UMF ¶¶ 67–68.

They never determined that any other peril caused the silo to fail. See id. Nevertheless,

Defendants have advanced affirmative defenses based on perils they never determined had any

role in Ramaco’s loss. See, e.g., ECF No. 30 (Defendants’ second, third, fourth, fifth, seventh,

eighth, eleventh, and twelfth affirmative defenses).5 But because, even according to Defendants,



5
 Defendants seventh and eighth affirmative defenses do not mention the specific perils they
believe caused the loss and instead claim “Ramaco has failed to show, and cannot carry its
burden of demonstrating, that any direct physical loss or damage it has alleged . . . w[as] caused
by or resulted from a peril not otherwise excluded.” ECF No. 30. These affirmative defenses
plainly misstate the applicable burdens in this case. See, e.g., State Auto., 542 S.E.2d at 879;


                                                  29
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 30 of 42 PageID #: 4455




those perils did not cause Ramaco’s loss, these exclusions are inapplicable, and Ramaco is

entitled to summary judgment on these affirmative defenses. See Murray, 509 S.E.2d at 7.

       Defendants have further admitted that, for this claim, corrosion—the only peril they ever

determined caused the loss, see UMF ¶¶ 67–68—is not an excluded “latent defect,” “inherent

vice,” “business error,” or “act or decision.” Id. ¶¶ 70–73. Moreover, prior to this litigation,

Defendants never included these exclusions as bases for their denial of coverage. See id. ¶¶ 40,

54. These are additional reasons to grant Ramaco summary judgment on Defendants’ second and

third affirmative defenses. Defendants’ admission that “none of the investigation that was

performed by Chubb or its retained experts ha[s] provided information that definitively shows

that this [Planning, Design, Materials, or Maintenance] exclusion applies,” UMF ¶ 77, is

similarly fatal to their fourth affirmative defense. The notion that Defendants may reserve a right

to “further investigation,” id. ¶¶ 74–75, regarding that exclusion now—nearly two years after the

loss, a year into litigation, after the close of discovery, and as we approach trial—is absurd.

       To the extent Defendants continue to maintain any exclusion other that the Rust

Exclusion, it is the Wear and Tear Exclusion. But, there, they claim corrosion is excluded

“deterioration,” id. ¶¶ 78, 81, and “potentially wear and tear,” id. ¶¶ 78–80. This argument

suffers at least three fatal flaws. First, the Wear and Tear Exclusion is hopelessly ambiguous as

to corrosion—a term it nowhere mentions. Defendants effectively admit as much when they say

corrosion “could” or “may” “potentially” amount to “wear and tear” under the policy. Id. ¶¶ 78–

80. Second, the exclusion is equally ambiguous as to “deterioration”—another undefined term.



Murray, 509 S.E.2d at 8. Because Ramaco bears no such burden—and, instead, Defendants bear
a burden to prove the applicability of exclusions to coverage—summary judgment is appropriate
on these affirmative defenses. And, in any event, Defendants’ admit that Ramaco suffered a
direct physical loss in this case. See Exh. 3 at 83:12–13 (“We agree that there is direct physical
loss or damage in this case.”).


                                                 30
    Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 31 of 42 PageID #: 4456




See id. ¶ 8 & n.2 (not bolding the term). Either conclusion about corrosion amounting to

“deterioration”—yes or no—is reasonable. Third, if Defendants are correct that corrosion

“certainly falls” within the deterioration portion of the Wear and Tear Exclusion, id. ¶ 81, it

necessarily results in meaningless surplusage in the Rust Exclusion. Because corrosion would

always amount to deterioration, id. ¶ 82, and thus be excluded under the Wear and Tear

Exclusion, the specific mention of “corrosion” in the Rust Exclusion, id. ¶ 9, would achieve

nothing. This reality renders a conclusion that deterioration does not include corrosion the far

more reasonable reading, as only it synthesizes the two exclusions.

        Because Ramaco’s policy was an all-risk policy, id. ¶¶ 1–2, Defendants’ conclusion that

the “only peril” and “sole cause” involved in Ramaco’s loss, id. ¶¶ 67–68, necessarily means

that, unless the Rust Exclusion applies to exclude coverage for Ramaco’s claim, the loss was a

covered event. See Murray, 509 S.E.2d at 7. And, because the Rust Exclusion does not apply to

Ramaco’s loss, supra at Parts II.A & II.B, Ramaco has established coverage. Because the loss

was covered, Defendants’ denial of coverage was a breach of contract, and Ramaco is entitled to

summary judgment on Counts I and II of its Amended Complaint and on Defendants’ first

through twelfth, fourteenth, and fifteenth affirmative defenses.6



6
  Defendants’ tenth affirmative defense relates to Ramaco’s unspecified failures “to comply with
the provisions of the Federal Policy entitled: Compliance By Insured, Inspection and Surveys,
and/or Insured’s Duties in The Event of Loss or Damage.” ECF No. 30. As discussed in
Ramaco’s separately filed motion for sanctions, despite promising to supplement an
interrogatory regarding the factual basis for this affirmative defense, see ECF Nos. 148 & 149,
Defendants never did so. As such, this affirmative defense is a particularly strong candidate for
being struck as a sanction for Defendants’ repeated and flagrant discovery misconduct. That said,
Ramaco is unaware of any conduct that implicates the identified policy provisions. The closest
Defendants ever came to claiming Ramaco failed to comply with its duties is pointing out that
Ramaco did not preserve the entire hopper for inspection. This conduct, however, cannot amount
to a failure to cooperate because Defendants and their investigator did not provide instructions on
how to preserve the hopper prior to its demolition, see UMF ¶ 49, despite being both informed
that demolition would soon occur, see id. ¶ 46, and present at a time before demolition reached


                                                 31
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 32 of 42 PageID #: 4457




       D.      Defendants’ Misinterpretations of the Policy Deprived Ramaco of Coverage
               and Rendered Additional Provisions Meaningless Surplusage.

       For insurance policies—as with all contracts—West Virginia courts “construe all parts of

the document together.” Payne v. Weston, 466 S.E.2d 161, 166 (W. Va. 1995). But Defendants’

interpretations render the “ensuing loss” clauses of exclusions—including the Planning, Design,

Materials, or Maintenance Exclusion cited in their denial letter, see UMF ¶¶ 7, 54—as well as

the Mechanical Breakdown Exclusion, meaningless surplusage. This Court should instead read

these provisions together, giving full effect to all of them. See Payne, 466 S.E.2d at 166. In

addition, Mr. Gonsalves’s evolving view of the meaning of “ensuing loss” confirms the term is

ambiguous and must be “strictly construed” in Ramaco’s favor. See Murray, 509 S.E.2d at 6.

               1.      Mr. Gonsalves’s varying interpretations of “ensuing loss”
                       demonstrate that the clauses are ambiguous, and Defendants’
                       interpretation also renders them surplusage.

       As relevant here, although they agree that the damage to the concrete silo and the

conveyor belt was caused by the falling hopper, and not by corrosion, see UMF ¶¶ 32–34,

Defendants have testified that this damage is not an “ensuing loss” under the policy. See Exh. 3

at 61:10–62:16. “Ensuing loss,” they argue, must be loss or damage that “occurs from a new and

independent peril distinct from the peril that may be excluded.” Id. at 57:20–58:6. As an initial

matter, “ensuing loss” is not defined anywhere in Ramaco’s policy, see UMF ¶¶ 4–10, 13 & n.2,

and Defendants do not have any written definition of the term, see id. ¶ 13. And Mr. Gonsalves,

the adjuster on Ramaco’s claim, initially took a different view of the term’s meaning. See id. ¶ 50




the embedded ring, see id. ¶ 47. As a matter of law, Ramaco’s conduct cannot amount to a failure
to cooperate with Defendants’ investigation. In addition, to the extent Ramaco’s purported
failure to comply with nonexistent instructions to preserve evidence deprived Defendants of
additional evidence that corrosion caused the loss, it is completely irrelevant. See supra Parts I,
II.A, II.B.


                                                 32
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 33 of 42 PageID #: 4458




(suggesting that the damage to the silo and conveyer belt were covered as “ensuing damage”);

Exh. 13 at 147:5–19 (admitting that his view at the deposition was different than what he thought

on January 4, 2019, when he first analyzed coverage).

       These facts alone demonstrate that the repeated use of the undefined term “ensuing loss”

is, at best, ambiguous. Mr. Gonsalves, Defendants’ employee tasked with analyzing coverage

under Ramaco’s policy, had inconsistent views of its meaning over time. His supervisor believed

his first approach was “nice” work. See UMF ¶ 51. Defendants cannot seriously contend that one

of Mr. Gonsalves’s two views was “unreasonable” as a matter of law. See, e.g., Murray, 509

S.E.2d at 6. As such, the “ensuing loss” clauses must be “strictly construed” in Ramaco’s favor,

see id., to except covered perils from the exclusions even if they are caused by excluded perils.

Indeed, this reading is consistent with existing West Virginia case law on the topic. See, e.g.,

Erie Ins. Prop. & Cas. Co. v. Chaber, 801 S.E.2d 207, 214–15 (W. Va. 2017) (holding that “an

ensuing loss provision . . . provide[s] coverage” when an excluded peril causes a covered peril).

The Supreme Court of Appeals of West Virginia has explained:

       Some insurance policies contain “ensuing loss provisions[]” that provide coverage
       for certain covered perils which would otherwise be covered even when that
       covered peril was caused by an excluded peril. In other words, an ensuing loss
       provision provides coverage for specific types of losses that are otherwise covered
       in the policy when that loss is the result of the occurrence of an excluded peril. For
       example, a policy may provide that it does not cover any loss caused by earth
       movement; however, any ensuing loss by fire which is not excluded or excepted is
       covered. This means the policy covers loss caused by fire that would not have
       occurred but for the earth movement; however, other damage caused by the earth
       movement is not covered.

Id. at 214–15 (quoting 11 Couch on Insurance § 153:70 (3d ed. 2014)).

       Defendants’ interpretation of the “ensuing loss” clauses also renders them surplusage. If

the “ensuing loss” clause is triggered only by a “new and independent peril,” Exh. 3 at 57:20–

58:6, and that “independent” peril is either a “specified peril,” UMF ¶¶ 6, 8–9, or a “peril not



                                                 33
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 34 of 42 PageID #: 4459




otherwise excluded” from the policy, id. ¶¶ 4–5, 7, the “ensuing loss” clause does no work at all.

The “new and independent peril” provides coverage in that event because it is “not otherwise

excluded” from the all-risk policy (i.e., by virtue of the coverage clause), not as an exception to

an exclusion. In short, unless the “ensuing loss” clauses mean damage is covered when an

excluded peril causes a covered peril, which then causes the damage, they mean nothing;

coverage either exists because a covered peril independently caused the loss, or it does not exist

at all. In addition, if Defendants’ interpretation of the “ensuing loss” provisions were correct,

there would be no need for the anti-concurrent causation clauses in Ramaco’s policy. See, e.g.,

Exh. 1 at FIC_008609 (“This insurance does not apply to loss or damage caused by or resulting

from earthquake; regardless of any other cause or event that directly or indirectly contributes

concurrently to; or contributes in any sequence to, the loss or damage[.]”). Indeed, Defendants’

reading of “ensuing loss” clauses effectively renders them anti-concurrent causation clauses.

               2.      Defendants’ misinterpretation and investigatory failures deprived
                       Ramaco of a path to coverage under an exclusion they cited in the
                       denial letter.

       The significance of Defendants’ misinterpretation takes form when one analyzes the

Planning, Design, Materials, or Maintenance Exclusion, which Defendants cited in Ramaco’s

denial letter, see UMF ¶ 54, and included as an affirmative defense in this case, see ECF No. 30

(fourth affirmative defense). That exclusion “does not apply to ensuing loss or damage caused by

or resulting from a peril not otherwise excluded.” UMF ¶ 7.

       Ramaco’s policy does not contain an exclusion for falling objects or collapse. See UMF

¶ 12. Thus, it was critically important for Defendants to determine whether a design defect or

improper maintenance caused the hopper to disconnect from the silo—a possibility they still

have not ruled out. See id. ¶¶ 74–75. Such a determination would have triggered the Planning,




                                                 34
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 35 of 42 PageID #: 4460




Design, Materials, or Maintenance Exclusion. As shown in the chart below, which accepts all of

Defendants’ causation positions, see id. ¶¶ 34, 48, 56, 61, 67–69, such a determination would

have resulted in coverage for all of Ramaco’s ensuing losses—namely, the damage to the

concrete silo and the conveyor belt—as well as for business interruption and extra expense.

  Loss/Damage        Caused By         Resulting From                    Covered?
 Corrosion to      Improper                                No, because the Planning, Design,
 the hopper-silo   maintenance or                          Materials, or Maintenance
 connection        design defect                           Exclusion excludes losses “caused
                                                           by” that peril.
 Hopper            Corrosion to the Improper               No, because the “ensuing loss”
 disconnected      hopper-to-silo   maintenance or         clause excepts damage “caused by”
 from the silo     connection       design defect          a “peril not otherwise excluded,”
                                                           and corrosion is excluded by the
                                                           Rust Exclusion
 Damage to         Falling hopper      Improper            Yes, both because of the coverage
 concrete silo                         maintenance or      clause, see supra Part I, and
                                       design defect       because the “ensuing loss” clause
                                                           excepts damage “caused by” a
                                                           “peril not otherwise excluded,”
                                                           even if it may also “result[] from”
                                                           an excluded peril, and falling
                                                           objects are not excluded in
                                                           Ramaco’s policy
 Damage to         Falling hopper      Improper            Yes, for the same reason expressed
 conveyor                              maintenance or      in the cell above
 system                                design defect

       Despite acknowledging that “further investigation may certainly have revealed that . . . a

lack of maintenance. . . caused the loss,” id. ¶ 74, Defendants never determined whether a lack of

maintenance actually caused Ramaco’s loss, id. ¶ 77. Instead, they continue—even now—to

believe “there very well may be a maintenance component” and purport to “reserve [their] rights

to assert [that exclusion] to the extent further investigation determines that there clearly was a

maintenance issue.” UMF ¶ 75 (emphasis added). But the time for further investigation has long

since passed. Defendants’ failure to investigate this pathway to coverage amounts to bad faith.




                                                 35
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 36 of 42 PageID #: 4461




               3.      Ramaco’s loss also should have been covered under the Mechanical
                       Breakdown Exclusion, which Defendants read out of the policy.

       The Mechanical Breakdown Exclusion specifically “does not apply to” any “abrupt and

accidental breakdown of mechanical or electrical system or apparatus which causes direct

physical loss or damage to all or part of that mechanical or electrical system or apparatus.”

UMF ¶ 10. The exclusion goes on to explain that “[a]brupt and accidental breakdown” does not

include, among other things, “rust, oxidation, or corrosion” and “faulty, inadequate or defective

design, plan, specifications or installation.” Id. Critically, there is no “caused by or resulting

from” language in that portion of the Mechanical Breakdown Exclusion, meaning that corrosion

and defective designs are not themselves covered forms of damage but that loss or damage

caused by or resulting from corrosion or a defective design is recoverable if that loss or damage

is “an abrupt and accidental breakdown of mechanical or electrical system or apparatus” that

causes “direct physical loss” to that system or apparatus. In short, the provision provides

coverage for a specific kind of loss—“abrupt and accidental breakdown[s] of mechanical or

electrical system[s] or apparatus[es]”—regardless of the peril that causes it.

       Here, damage to the conveyor system—which is a “mechanical or electrical system or

apparatus,” UMF ¶ 92—was caused by the falling hopper. See id. ¶¶ 32–34. It is beyond question

that such damage was “abrupt and accidental” and that there was “direct physical loss” to the

conveyor system. And the damage to the conveyor system was not itself “corrosion.” See UMF

¶¶ 33–34. Thus, damage to the conveyor system was covered as an “abrupt and accidental”

mechanical breakdown. Mr. Gonsalves never assessed this avenue of coverage. See id. ¶ 91.

       This provision is relevant for a second reason—namely, it is yet another portion of the

policy that Defendants’ interpretation of the policy would render meaningless. In particular, if

the Rust Exclusion and Planning, Design, Materials, or Maintenance Exclusion exclude all loss



                                                  36
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 37 of 42 PageID #: 4462




or damage caused by or resulting from corrosion or defective design, no matter where those

perils sit in the chain of causation, there would be no reason to define an “[a]brupt and accidental

breakdown of mechanical or electrical system or apparatus” so as not to include “corrosion” or

“defective design.” But the Mechanical Breakdown Exclusion does exactly that. See UMF ¶ 10.

There can be only one reason: Abrupt and accidental breakdowns of mechanical or electrical

systems are covered even if they are “caused by” or “result from” corrosion or defective designs.

Mr. Gonsalves’s failure to analyze this pathway to coverage is further evidence of bad faith.

III.   RAMACO IS ENTITLED TO ITS NET ECONOMIC LOSS, AN AWARD FOR
       AGGRAVATION AND INCONVENIENCE, AND ATTORNEYS’ FEES.

       In West Virginia, “when a policyholder substantially prevails in a property damage suit

against an insurer, the policy holder is entitled to damages for net economic loss caused by the

delay in settlement, as well as an award for aggravation and inconvenience.” Hayseeds, Inc. v.

State Farm Fire & Cas., 352 S.E.2d 73, 80 (W. Va. 1986). In addition, the insurer is “liable for

the payment of the policyholder’s reasonable attorneys’ fees,” which are “[p]resumptively” one-

third of the policy value. Id. This rule exists because, “when an insured purchases a contract of

insurance, he buys insurance—not a lot of vexatious, time-consuming, expensive litigation with

his insurer”—and “[t]o impose upon the insured the cost of compelling his insurer to honor its

contractual obligation is effectively to deny him the benefit of his bargain.” Id. at 79–80.

       Here, because Ramaco’s loss was a covered event, see supra Parts I & II, in addition to

its economic damages, it is entitled to a damages award for aggravation and inconvenience and

to its reasonable attorneys’ fees.

IV.    DEFENDANTS’ CONDUCT WAS MALICIOUS AND IN BAD FAITH.

       In West Virginia, punitive damages awards premised on an insurer’s bad faith are the

exception, not the rule. See id. at 80–81. But they remain appropriate where the insured can show



                                                 37
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 38 of 42 PageID #: 4463




that the insurer “actually knew that the policyholder’s claim was proper, but willfully,

maliciously and intentionally denied the claim.” Id.

       Here, Defendants’ conduct unquestionably warrants punitive damages. For example, as

discussed above, Defendants’ failure to investigate three separate pathways to coverage, see

supra Parts I, II.D.2 & II.D.3, demonstrates that they were acting maliciously. In addition,

Defendants’ intentional disregard of Copper River—a case they controlled, see UMF ¶ 26, about

a claim they handled, see id. ¶¶ 20–22, that involved the exact Rust Exclusion they relied on to

deny Ramaco’s claim, see id. ¶ 16, that was resolved mere weeks before Ramaco’s loss, see id.

¶¶ 15, 31, and despite the Chief Technical Officer’s admitted knowledge of the Copper River

determination that this Rust Exclusion is ambiguous, which he withheld from the individuals

handling Ramaco’s claim, id. ¶ 88, and another vice president’s direct involvement in the

adjustment of both claims, and personal involvement in the Copper River litigation as a

corporate representative, without making any attempt to apply his experience to Ramaco’s claim,

id. ¶¶ 83–86—amounts to bad faith. One need only compare Defendants’ extensive and months-

long effort to bolster their determination, as a matter of fact, that corrosion caused the loss, see

UMF ¶¶ 56–64, to their nonexistent efforts to determine whether their reliance on the Rust

Exclusion was permissible, as a matter of law, to confirm the presence of malice here.

       The fact that Defendants were precluded from relitigating the issue decided by the

Copper River is certainly relevant here. See, e.g., Lewin v. Cooke, 28 Fed. App’x 186, 197 (4th

Cir. 2002) (holding that a litigant’s conduct was “frivolous, unreasonable, or without foundation”

when it, among other things, “constituted an attempt to relitigate matters already adjudicated”);

Boress v. Reynolds, No. C 03-2897, 2004 WL 1811193, at *3–4 (N.D. Cal. Aug. 5, 2004)

(holding that attempting to relitigate issues “barred by collateral estoppel . . . demonstrates bad




                                                  38
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 39 of 42 PageID #: 4464




faith”); Silva Run Worldwide Ltd. v. Gaming Lottery Corp., No. 96 Civ. 3231, 2002 WL 975623,

at *10 (S.D.N.Y. May 9, 2002) (holding that litigation “seek[ing] to relitigate claims already

adjudicated” was “clearly brought in bad faith”); Sassower v. Abrams, 833 F. Supp. 253, 266

(S.D.N.Y 1993) (holding that a litigant’s conduct was “vexatious” and “bad faith” because he

was “attempt[ing] to relitigate adjudicated matters”).

       But Defendants’ conduct was malicious even if they were not technically precluded from

relitigating the question. It is beyond dispute that Defendants are required to apply ambiguous

policy exclusions in the insured’s favor. See supra Parts II.A & II.B. That a federal court held

this exact language was ambiguous—even if not preclusive—warranted thoughtful

consideration. But Defendants paid the Copper River court’s determination no mind. See UMF

¶¶ 83–88. The proposition that insurance companies are not free to disregard federal courts’

determinations about their policy language when denying claims merits no citation.

       That Defendants continued to disregard Copper River even after Ramaco raised it in this

lawsuit confirms malice. Their numerous efforts to hide the truth about their involvement in that

case—discussed more fully in Ramaco’s motion for sanctions, see ECF Nos. 148 & 149—

renders the conclusion inescapable. Their failure to document the claim file about their alleged

mechanical breakdown analysis violates the West Virginia Unfair Trade Practices Act and

similarly demonstrates bad faith. See UMF ¶ 93; W. Va. C.S.R. § 114-14-3 (requiring insurers’

files to “contain all notes and work papers pertaining to the claim in such detail that pertinent

events . . . can be reconstructed” and “notation[s] of the substance and date of all oral

communications”). The same is true of their failure to keep track of complaints made against

them. See UMF ¶ 94; W. Va. Code § 33-11-4(10) (“No insurer shall fail to maintain a complete

record of all the complaints which it has received . . . . This record shall indicate the total number




                                                 39
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 40 of 42 PageID #: 4465




of complaints, their classification by line of insurance, the nature of each complaint, the

disposition of these complaints, and the time it took to process each complaint.”). Because

Defendants were acting maliciously, Ramaco is entitled to punitive damages, in an amount to be

set by the jury.

                                           CONCLUSION

         For the foregoing reasons, Ramaco’s motion for summary judgment should be granted

as to Counts I, II, and III, and all of Defendants’ affirmative defenses, leaving only the question

of damages for the jury on these counts.




                                                 40
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 41 of 42 PageID #: 4466




Dated: September 8, 2020           Respectfully submitted,


                                   /s/ Rebecca D. Pomeroy
                                   Brian A. Glasser, Esq. WVSB 6597
                                   Rebecca Pomeroy, Esq. WVSB 8800
                                   BAILEY & GLASSER, LLP
                                   209 Capitol Street
                                   Charleston, WV 25301
                                   Tel: 304.345.6555
                                   Fax: 304.342.1110
                                   bglasser@baileyglasser.com
                                   bpomeroy@baileyglasser.com

                                   Nicholas S. Johnson, Esq. WVSB 10272
                                   Michael L. Murphy, Esq. WVSB 10888
                                   Joshua I. Hammack (admitted pro hac vice)
                                   BAILEY & GLASSER, LLP
                                   1055 Thomas Jefferson Street
                                   Suite 540
                                   Washington, D.C. 20007
                                   Tel: 202.463.2101
                                   Fax: 202.463.2103
                                   njohnson@baileyglasser.com
                                   mmurphy@baileyglasser.com
                                   jhammack@baileyglasser.com
                                   Counsel for Plaintiff
 Case 2:19-cv-00703 Document 152 Filed 09/08/20 Page 42 of 42 PageID #: 4467




                               CERTIFICATE OF SERVICE
        I hereby certify that on the 8th of September 2020, a copy of the foregoing Plaintiff
Ramaco Resources, LLC’s Memorandum in Support of Its Motion for Summary Judgment was
filed using CM/ECF, the Court’s electronic notification system, which provided notice to all
counsel of record.

                                            /s/ Rebecca Pomeroy
                                            Rebecca Pomeroy




                                               2
